The verified complaint alleged a contract to perform telephone services by plaintiff for defendants for a stated fee, and defendants’ failure to pay. However, the complaint does not allege that appellant was a party to the contract individually, so as to bind him to its terms. “Some proof of liability is . . . required to satisfy the court as to the prima facie validity of. . . uncontested cause of action” (Feffer v Malpeso, 210 AD2d 60, 61 [1994] [internal quotation marks and citation omitted]; see Giordano v Berisha, 45 AD3d 416 [2007]; CPLR 3215 [f]), and here plaintiff failed to provide the motion court with evidence that appellant was personally liable for the stated claims. Accordingly, the default judgment was a nullity (see Natradeze v Rubin, 33 AD3d 535 [2006]). Concur — Gonzalez, P.J., Friedman, Moskowitz, Freedman and Román, JJ.